Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Information Disclosure Statement
The information disclosure statement submitted on 6/18/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Objections
Claim(s) 20 is/are objected to because of the following informalities:
Claim 20 is objected to because of missing a period at the end of the claim.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 3 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 3 recites the limitation "the haptic output device".  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1 and 4-10 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Tchedikian (US 20170213449 A1).
Regarding claim 1, Tchedikian teaches An electronic device (Fig. 4; control object/smartphone 402), comprising:
wireless communications circuitry that exchanges ultra-wideband radio frequency signals with an external electronic device having a speaker (Fig. 4; paras. 0007, 0008, 0126-0138, 0141, 0150, 0271-0274; smartphone 402 exchanges UWB radio frequency signals with external equipment 4041-4043 [music device, audiovisual device, television…] to determine distances between the smartphone 402 and the external equipment 4041-4043 which are used to determine the position of the smartphone 402 in the space; smartphone 402 further determines the angle and orientation of the smartphone 402; by using the determined position and the determined orientation, determining which external equipment the smartphone 402 is pointing at);
control circuitry that determines when the electronic device is within a threshold distance of the external electronic device based on the ultra-wideband radio frequency signals (paras. 0158, 0159; the smartphone 402 does not have to point exactly correspond to an external equipment, but within a threshold distance/margin to the external equipment to identify the external equipment as being pointed at based on the UWB radio frequency signals); and
a display that automatically displays control icons for the speaker when the electronic device is within the threshold distance of the external electronic device (paras. 0141, 0187-0196, 0281-0285; automatically displays on a touch screen with control icons [menus/buttons of commands] for controlling the external equipment being pointed at when within a threshold distance/margin to the external equipment is detected).

Regarding claim 4, Tchedikian teaches the electronic device defined in claim 1 wherein the display is touch-sensitive and wherein the control circuitry sends control signals to the external electronic device in response to touch input on the control icons (paras. 0141, 0187-0196, 0281-0285; automatically displays on a touch screen with control icons [menus/buttons of commands] for controlling the external equipment being pointed at when within a threshold distance/margin to the external equipment is detected).

Regarding claim 5, Tchedikian teaches the electronic device defined in claim 1 wherein the control circuitry determines an angle of arrival of the ultra-wideband radio frequency signals (para. 0120, 0271, 0272).

Regarding claim 6, Tchedikian teaches the electronic device defined in claim 5 wherein the control circuitry determines whether the electronic device is pointing towards the external electronic device based on the angle of arrival of the ultra-wideband radio frequency signals (paras. 0126-0138, 0271, 0272).

Regarding claim 7, Tchedikian teaches the electronic device defined in claim 6 wherein the display displays the control icons for the speaker when the electronic device is pointing towards the external electronic device (paras. 0141, 0187-0196, 0281-0285; automatically displays on a touch screen with control icons [menus/buttons of commands] for controlling the external equipment being pointed at when within a threshold distance/margin to the external equipment is detected).

Regarding claim 8, Tchedikian teaches the electronic device defined in claim 1 wherein the control circuitry gathers information about the external electronic device via the ultra-wideband radio frequency signals (paras. 0171-0179, 0200, 0232).

Regarding claim 9, Tchedikian teaches the electronic device defined in claim 8 wherein the control circuitry determines a type of control icon to display based on the information about the external electronic device (paras. 0068-0070, 0082, 0164, 0171, 0281-0285).

Regarding claim 10, Tchedikian teaches the electronic device defined in claim 1 wherein the control circuitry determines a time-of-flight associated with the ultra-wideband radio frequency signals (para. 0120, 0271, 0272).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2 and 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tchedikian (US 20170213449 A1) in view of Ko et al (US 20150326704 A1).
Regarding claim 2, Tchedikian teaches everything as claimed in claim 1, but fails to teach
further comprising a haptic output device that provides haptic output when the electronic device is within the threshold distance of the external electronic device.
However, in the same field of endeavor Ko teaches
further comprising a haptic output device that provides haptic output when the electronic device is within the threshold distance of the external electronic device (Fig. 53; paras. 0135, 0161, 0272, 0277; haptic module 153 providing vibrations to indicate a specific device has been detected being pointed at within the threshold range a).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to use the teachings as taught by Ko in Tchedikian to have further comprising a haptic output device that provides haptic output when the electronic device is within the threshold distance of the external electronic device for providing an additional haptic feedback providing the user of an haptic confirmation for a device has been pointed at yielding a predicted result.

Regarding claim 3, Tchedikian teaches everything as claimed in claim 1. In addition, Tchedikian teaches wherein the control circuitry tracks a position of the external electronic device based on the ultra-wideband radio frequency signals (0126-0138; smartphone 402 exchanges UWB radio frequency signals with external equipment 4041-4043 to track positions of the devices for determining which external equipment the smartphone 402 is pointing at),
but fails to teach
adjusts the haptic output from the haptic output device based on the position of the external electronic device.
However, in the same field of endeavor Ko teaches
adjusts the haptic output from the haptic output device based on the position of the external electronic device (Fig. 53; paras. 0135, 0161, 0272, 0277; haptic module 153 providing vibrations to indicate a specific device has been detected being pointed at within the threshold range a).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to use the teachings as taught by Ko in Tchedikian to have adjusts the haptic output from the haptic output device based on the position of the external electronic device for providing an additional haptic feedback providing the user of an haptic confirmation for a device has been pointed at yielding a predicted result.

Claim(s) 11-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tchedikian (US 20170213449 A1) in views of Hirabayashi et al (US 20160163190 A1) and Ko et al (US 20150326704 A1).
Regarding claim 11, Tchedikian An electronic device (Fig. 4; control object/smartphone 402), comprising:
wireless communications circuitry that exchanges ultra-wideband radio frequency signals with an external electronic device (Fig. 4; paras. 0007, 0008, 0126-0138, 0141, 0150, 0271-0274; smartphone 402 exchanges UWB radio frequency signals with external equipment 4041-4043 [music device, audiovisual device, television…] to determine distances between the smartphone 402 and the external equipment 4041-4043 which are used to determine the position of the smartphone 402 in the space; smartphone 402 further determines the angle and orientation of the smartphone 402; by using the determined position and the determined orientation, determining which external equipment the smartphone 402 is pointing at);
control circuitry that determines a distance to the external electronic device based on the ultra-wideband radio frequency signals (as presented above),
but fails to teach
a display that automatically displays control icons for the external electronic device when the distance is less than a threshold; and
a haptic output device that provides haptic output, wherein the control circuitry adjusts the haptic output based on the distance to the external electronic device.
However, in the same field of endeavor Hirabayashi teaches
a display that automatically displays control icons for the external electronic device when the distance is less than a threshold (Figs. 16, 17, 29, 14C; paras. 0164-0166, 0175, 0287, 0292, 0153; S2907/S1407, S2911/S1408, S2909 automatically display control icons of figure 14c when the video monitor 3c is detected being pointed at and the distance to the video monitor 3c is within predetermined distance A).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to use the teachings as taught by Hirabayashi in Tchedikian to have a display that automatically displays control icons for the external electronic device when the distance is less than a threshold for taking a distance to the target device into consideration for reducing number of devices for the determining of being pointed at that the device has to check yielding a predicted result.
Moreover, in the same field of endeavor Ko teaches
a haptic output device that provides haptic output, wherein the control circuitry adjusts the haptic output based on the distance to the external electronic device (Fig. 53; paras. 0135, 0161, 0272, 0277; haptic module 153 of the mobile terminal 10 providing vibrations when the mobile terminal 10 detects that the mobile terminal 10 is pointing at an electronic device 50 as taught by Ko; where the detecting pointing at has been taught above by Hirabayashi based on the distance to the external electronic device).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to use the teachings as taught by Ko in the combination of Tchedikian and Hirabayashi to have a haptic output device that provides haptic output, wherein the control circuitry adjusts the haptic output based on the distance to the external electronic device for providing an additional haptic feedback providing the user of an haptic confirmation for a device has been pointed at yielding a predicted result.

Regarding claim 12, the combination of Tchedikian, Hirabayashi and Ko teaches everything as claimed in claim 11. In addition, Tchedikian teaches wherein the control circuitry determines an angle of arrival of the ultra-wideband radio frequency signals (para. 0120, 0271, 0272).

Regarding claim 13, the combination of Tchedikian, Hirabayashi and Ko teaches everything as claimed in claim 12. In addition, Tchedikian teaches wherein the control circuitry determines whether the electronic device is pointing towards the external electronic device based on the angle of arrival of the ultra-wideband radio frequency signals (paras. 0126-0138, 0271, 0272).

Regarding claim 14, the combination of Tchedikian, Hirabayashi and Ko teaches everything as claimed in claim 11. In addition, Tchedikian teaches wherein the external electronic device comprises a speaker and the control icons comprise speaker control icons (paras. 0141, 0150, 0187-0196, 0281-0285; external equipment 4041-4043 [music device, audiovisual device, television…] comprising a speaker and the control icons comprising + and – buttons, on/off buttons).

Regarding claim 15, the combination of Tchedikian, Hirabayashi and Ko teaches everything as claimed in claim 14. In addition, Tchedikian teaches wherein the control circuitry sends control signals to the speaker in response to user input on the speaker control icons (paras. 0164, 0187-0196, 0281-0285).

Claim(s) 16, 17, 19 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tchedikian (US 20170213449 A1) in view of Hirabayashi et al (US 20160163190 A1).
Regarding claim 16, Tchedikian teaches An electronic device (Fig. 4; control object/smartphone 402), comprising:
wireless communications circuitry that receives ultra-wideband radio frequency signals (Fig. 4; paras. 0007, 0008, 0126-0138, 0141, 0150, 0271-0274; smartphone 402 exchanges UWB radio frequency signals with external equipment 4041-4043 [music device, audiovisual device, television…] to determine distances between the smartphone 402 and the external equipment 4041-4043 which are used to determine the position of the smartphone 402 in the space; smartphone 402 further determines the angle and orientation of the smartphone 402; by using the determined position and the determined orientation, determining which external equipment the smartphone 402 is pointing at);
control circuitry that determines whether a pointing direction of the electronic device is closer to a first external electronic device or a second external electronic device based on the ultra-wideband radio frequency signals (paras. 0158, 0159),
but fails to expressly teach
a display that displays a first control icon for the controlling the first external electronic device without displaying a second control icon for controlling the second external electronic device when the control circuitry determines that the pointing direction of the electronic device is closer to the first external electronic device than the second external electronic device.
However, in the same field of endeavor Hirabayashi teaches
a display that displays a first control icon for the controlling the first external electronic device without displaying a second control icon for controlling the second external electronic device when the control circuitry determines that the pointing direction of the electronic device is closer to the first external electronic device than the second external electronic device (Figs. 16, 17, 29, 14A-C; paras. 0164-0166, 0175, 0287, 0292, 0153; S2907/S1407, S2911/S1408, S2909 automatically display control icons of figure 14c when the video monitor 3c is detected being pointed at and the distance to the video monitor 3c is within predetermined distance A without displaying control icons of figures 14a/b/d; fig. 17 shows the video monitor 3c is closer than illumination equipment 3a2).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to use the teachings as taught by Hirabayashi in Tchedikian to have a display that displays a first control icon for the controlling the first external electronic device without displaying a second control icon for controlling the second external electronic device when the control circuitry determines that the pointing direction of the electronic device is closer to the first external electronic device than the second external electronic device for providing a unique control interface for a target device being pointed at for controlling while reducing number of devices for the determining of being pointed at that the device has to check yielding a predicted result.

Regarding claim 17, the combination of Tchedikian and Hirabayashi teaches everything as claimed in claim 16. In addition, Tchedikian teaches wherein the control circuitry determines a distance to the first external electronic device based on the ultra-wideband radio frequency signals (as presented above).

Regarding claim 19, the combination of Tchedikian and Hirabayashi teaches teaches everything as claimed in claim 16. In addition, Tchedikian teaches wherein the first external electronic device comprises a speaker and wherein the first control icon comprises a speaker control icon (paras. 0141, 0150, 0187-0196, 0281-0285; external equipment 4041-4043 [music device, audiovisual device, television…] comprising a speaker and the control icons comprising + and – buttons, on/off buttons).

Regarding claim 20, the combination of Tchedikian and Hirabayashi teaches teaches everything as claimed in claim 16. In addition, Tchedikian teaches wherein the control circuitry sends control signals to the first external electronic device in response to receiving user input on the first control icon on the display (paras. 0164, 0187-0196, 0281-0285).

Claim(s) 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tchedikian (US 20170213449 A1) in view of Hirabayashi et al (US 20160163190 A1) as applied to claim 17 above, and further in view of Ko et al (US 20150326704 A1).
Regarding claim 18, the combination of Tchedikian and Hirabayashi teaches everything as claimed in claim 17, but fails to teach
further comprising a haptic output device that provides haptic output, wherein the control circuitry adjusts the haptic output based on the distance to the first external electronic device.
However, in the same field of endeavor Ko teaches
further comprising a haptic output device that provides haptic output, wherein the control circuitry adjusts the haptic output based on the distance to the first external electronic device (Fig. 53; paras. 0135, 0161, 0272, 0277; haptic module 153 of the mobile terminal 10 providing vibrations when the mobile terminal 10 detects that the mobile terminal 10 is pointing at an electronic device 50 as taught by Ko; where the detecting pointing at has been taught above by Hirabayashi based on the distance to the external electronic device).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to use the teachings as taught by Ko in the combination of Tchedikian and Hirabayashi to have further comprising a haptic output device that provides haptic output, wherein the control circuitry adjusts the haptic output based on the distance to the first external electronic device for providing an additional haptic feedback providing the user of an haptic confirmation for a device has been pointed at yielding a predicted result.



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Yamanaka et al (US 20070055651 A1): providing a haptic vibration based on a detected distance between a phone and a search object by exchanging UWB radio frequency signals.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Quan Pham whose telephone number is (571)272-4438. The examiner can normally be reached Mon-Fri 9am-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sinh Tran can be reached on (571) 272-7564. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Quan Pham/Primary Examiner, Art Unit 2696